Citation Nr: 0118373	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  96-49 509	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
additional compensation benefits for a dependent spouse in 
the amount of $4,454.

(The issue of the validity of the disability compensation 
overpayment created in the amount of $4,454.00 is the subject 
of a separate decision of this same date.)

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946, and from March 1951 to July 1953. 

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1996 decision by the VA RO Committee on 
Waivers and Compromises (COWC), which denied a waiver of 
recovery of an overpayment of additional disability 
compensation for a dependent spouse in the amount of $6,268.  
The veteran was notified of this decision in August 1996.  A 
notice of disagreement was received in August 1996.  The 
statement of the case was issued in October 1996, and a 
substantive appeal addressing this issue was received in 
October 1996.  In August 1997, the Board remanded the case to 
the RO for a hearing before a member of the Board at the RO 
(i.e. a Travel Board hearing).  A Travel Board hearing was 
held before the undersigned member of the Board in October 
1998.  In October 1998, the Board remanded the case to the RO 
for an administrative decision on the issue of the validity 
of the overpayment debt.  

In a June 1999 decision, the RO determined that the 
overpayment amount for the period from August 1, 1991 to 
March 1, 1996 ($1,814) was due solely to administrative 
error, and determined that the overpayment amount for the 
period from January 1, 1981 to July 31, 1991 was not due to 
administrative error.  The overpayment debt was subsequently 
reduced by $1,814.  The veteran appealed the June 1999 
decision which affirmed the validity of an overpayment debt 
in the amount of $4,454.  In April 2000, the Board remanded 
the case to the RO for a Travel Board hearing on the issue of 
the validity of the overpayment debt.  A Travel Board hearing 
was held before another member of the Board on this issue in 
March 2001.  


In a separate Board decision, issued concurrently with the 
instant decision, the Board determined that the overpayment 
of disability compensation in the amount of $4,454 was not 
due to administrative error and was properly created.  Thus 
the only matter which will be addressed in the instant 
decision is as stated on the first page of this decision.


FINDINGS OF FACT

1. The veteran received additional compensation payments for 
a dependent spouse, E. T., effective in 1979.

2.  The veteran was divorced from E. T. in October 1980, but 
he did not notify the VA of the divorce until July 1991.

3.  From January 1, 1981 to July 31, 1991, the veteran 
received additional compensation for a dependent spouse, in 
the amount of $4,454, and he has been charged with a related 
overpayment for such amount.

4.  The veteran was solely at fault in the creation of the 
overpayment of additional compensation benefits for a 
dependent spouse by virtue of his failure to report his 
October 1980 divorce in a timely manner; fault on the part of 
the VA has not been shown.
 
5.  Repayment of the debt would not cause undue financial 
hardship to the veteran.

6.  Recovery of the debt would not defeat the purpose for 
which benefits were intended.

7.  Failure to make restitution would result in unfair gain 
to the veteran.

8.  There are no other factors which would make recovery of 
the debt inequitable.


CONCLUSION OF LAW

The recovery of the overpayment of additional compensation 
benefits for a dependent spouse is not against equity and 
good conscience, and therefore recovery may not be waived.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
1.963, 1.965 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475,  114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1942 to 
February 1946, and from March 1951 to July 1953.  He has been 
in receipt of VA disability compensation benefits since 1968, 
and a 40 percent combined disability rating has been in 
effect since October 1968.  

By a letter to the veteran dated in December 1978, the RO 
informed him that a new law provided additional compensation 
on account of a spouse, child, or dependent parent for 
veterans having service-connected disability of 30 percent or 
more.

By a statement dated in December 1978, the veteran said that 
he was divorced from his wife, B.T., in November 1945, and 
was not currently married.  By a letter dated in January 
1979, he stated that he married E.T. in January 1979.  He 
added, "It is understood that I am now eligible to claim and 
receive additional compensation."  He enclosed a marriage 
certificate showing that he married E.T. in January 1979.

By a letter to the veteran dated in November 1981, the RO 
informed him that he was receiving additional compensation 
benefits for his spouse.  He was advised that any change in 
the number or status of his dependents must be reported 
promptly to the VA.  

By a letter to the veteran dated in July 1991, the RO asked 
him to provide his Social Security number and that of his 
spouse.  In a handwritten note apparently dated in June 1991, 
the veteran said that he had been ". . . divorced since 1968 
and 1980" and had no spouse.

By a letter to the veteran dated in February 1996, the RO 
informed him that a reduction of his compensation payments 
was proposed as VA had received a questionnaire from him in 
which he indicated that he was divorced.  The RO indicated 
that the proposed reduction would be effective February 1, 
1979.

By a statement dated in February 1996, the veteran said he 
agreed with the intent of the VA's letter, but disagreed with 
the effective date of February 1, 1979.  He said that he was 
divorced on October 20, 1980.  He added that he was a 
military retiree and that his military pension was offset by 
the amount of his VA disability compensation.  He enclosed a 
copy of a divorce decree showing that he was divorced from 
E.T. on October 20, 1980.  By a statement dated later that 
month he essentially reiterated his assertions.  By a letter 
received in February 1996, the veteran's representative 
asserted that the veteran notified the VA in July 1991 and in 
December 1995 that he was divorced.
 
By a letter to the veteran dated in late February 1996, the 
RO indicated that his spouse was removed from his award 
effective January 1, 1981, and that this adjustment resulted 
in an overpayment of VA benefits already paid to the veteran.  
The RO stated that the veteran notified the VA in June 1991 
and December 1995 that he was divorced but that he failed to 
inform VA of the date of such divorce.

By a letter dated in March 1996, the veteran requested a 
waiver of the overpayment amount.  He said that he was 
enclosing a copy of a letter to his former employer which 
notified the employer of his divorce, and said that the VA 
was previously furnished with a copy of such letter.  He 
contended that the VA failed to amend its records to reflect 
his change in marital status upon receipt of his letter, and 
that therefore any overpayment was the fault of the VA.  He 
enclosed a copy of a letter dated on October 29, 1980 
addressed to the US Office of Personnel Management, 
Retirement and Insurance Programs.  Such letter states that 
he was divorced from E.T. on October 1980, and requests that 
his monthly health benefit premium be adjusted.  At the 
bottom of the letter, there is a "cc" to the Veterans 
Administration, Newark Regional Office.

By a letter to the veteran dated in April 1996, the RO 
informed him that his benefits were retroactively reduced 
effective January 1, 1981 due to his divorce, and that an 
audit of his account revealed that as a result he had been 
overpaid in the amount of $6,268.

In an April 1996 Referral of Indebtedness to the COWC, the RO 
determined that the total amount of the veteran's 
indebtedness was $6,268.

In an August 1996 decision, the COWC determined that waiver 
of an overpayment of additional compensation benefits for a 
dependent spouse was not precluded by a finding of fraud, 
misrepresentation, or bad faith, and denied the veteran's 
request for a waiver in the amount of $6,268.  It was noted 
that a Financial Status Report was sent to the veteran in 
March 1996 and was not returned by the veteran.

By a statement dated in August 1996, the veteran asserted 
that he notified the RO on October 29, 1980 that he was 
divorced.  He contended that the VA failed to adjust his 
records at that time to reflect the change in his marital 
status.  By a statement dated in October 1996, the veteran 
reiterated many of his assertions and said he should not be 
held responsible for a VA error.  By a letter dated in 
November 1996, the veteran said that he had never claimed 
that a financial hardship existed.

In August 1997, the Board remanded the case to the RO for a 
Travel Board hearing.

At an October 1998 Travel Board hearing, the veteran 
reiterated many of his assertions.  He essentially contended 
that the overpayment debt was not properly created, as he 
provided the VA with notice of his divorce in October 1980, 
July 1991, and November 1995, and as the VA failed to make 
the necessary adjustment in his disability compensation in a 
timely manner.  He said that he was unaware that a married 
veteran received additional compensation in comparison with a 
single veteran.  When asked if he recalled receiving a letter 
dated in November 1981 from the RO regarding additional 
benefits for his spouse, he said he did not recall receiving 
that letter.  He said he had not remarried since his divorce 
in October 1980, and that he currently had no financial 
hardship.  By a letter dated in October 1998, the veteran 
reiterated his assertions.

In October 1998, the Board remanded the case to the RO for an 
administrative decision on the issue of the validity of the 
overpayment debt.  

In a June 1999 decision, the RO determined that the 
overpayment amount for the period from August 1, 1991 to 
March 1, 1996 ($1,814) was due solely to administrative 
error, and determined that the overpayment amount for the 
period from January 1, 1981 to July 31, 1991 was not due to 
administrative error.  The overpayment debt was subsequently 
reduced by $1,814, and the overpayment debt was calculated as 
$4,454.  

By a statement dated in July 1999, the veteran reiterated 
many of his assertions, and contended that he notified the RO 
in October 1980 that he was divorced.  He requested a Travel 
Board hearing.

In April 2000, the Board remanded the case to the RO for a 
Travel Board hearing on the issue of the validity of the 
overpayment debt.  

At a March 2001 Travel Board hearing, the veteran reiterated 
many of his assertions and submitted a written statement 
which he summarized at the hearing.  He said that in about 
October 1980 he notified several government entities of his 
divorce, including the VA, and that all of the other entities 
properly recorded a change in his marital status.  He 
contended that the VA received notice of his divorce in 1980, 
failed to correct its records at that time, and that the 
overpayment was due to VA error.  He said that since there is 
an offset between his VA compensation and military retirement 
pay he did not receive monetary gain based on the 
overpayment.  He stated that he had not remarried.  The 
veteran's representative stated that the overpayment had been 
completely recovered by the RO.

In a separate Board decision, issued concurrently with the 
instant decision, another Board member determined that the 
overpayment of disability compensation in the amount of 
$4,454 was not due to administrative error and was properly 
created.

II.  Analysis

Prior to addressing the merits of the veteran's contentions, 
it must be pointed out that a significant change in the law 
was effected during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well- grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superseded the decision of United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded. This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the veteran was notified on several occasions that a waiver 
was denied as the overpayment was created due to his failure 
to notify the VA of his divorce until years later, and as 
recovery of the overpayment would not be against equity and 
good conscience.  The veteran has provided testimony and 
written argument, and he has not identified any missing 
evidence that might aid his claim or may otherwise affect the 
outcome of this matter.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.

An additional amount of compensation may be paid for a 
dependent spouse where a veteran is entitled to compensation 
based on disability evaluated as 30 percent or more 
disabling.  38 U.S.C.A. § 1115 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.4(b)(2) (2000).  As noted above, the veteran's 
combined disability compensation rating is 40 percent, and he 
is therefore basically eligible for this benefit.  He was 
awarded additional compensation for his dependent spouse, 
E.T., whom he married in January 1979.  By an RO letter dated 
in November 1981 he was advised that he was receiving 
additional compensation benefits for his spouse.  He was told 
that any change in the number or status of his dependents 
must be reported promptly to the VA.  

The effective date of a reduction of compensation by reason 
of marriage, annulment, divorce, or death of a dependent of a 
payee shall be the last day of the month in which such 
marriage, annulment, divorce, or death occurs.  38 U.S.C.A. § 
5112(b)(2) (West 1991); 38 C.F.R. § 3.501(d)(2) (2000).

The evidence reflects that the veteran was divorced from E. 
T. on October 20, 1980. There is no evidence in the file that 
the RO received notification from the veteran of his divorce 
at that time.  The RO retroactively terminated the additional 
payment of benefits for the veteran's spouse, E.T., effective 
January 1, 1981, and has determined that an overpayment of 
additional compensation benefits for a dependent spouse was 
thereby created during the period from January 1, 1981, to 
July 31, 1991, the end of the month in which the RO received 
notice of the veteran's divorce.  

The law and regulations authorize a waiver of an overpayment 
of compensation benefits from an appellant where collection 
of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 1.962, 1.963 (2000).  However, a finding of 
fraud, misrepresentation, or bad faith on the part of the 
veteran precludes consideration of waiver of recovery of the 
debt. 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 1.962(b), 1.963(a), 1.965(b) (2000).

The COWC decision determined that waiver of recovery of an 
overpayment of additional compensation benefits for a 
dependent spouse was not precluded by a finding of fraud, 
misrepresentation, or bad faith.  As a result, the Board's 
decision will be limited to the determination of whether or 
not waiver of recovery of the overpayment is warranted on the 
basis of equity and good conscience.  38 U.S.C.A. § 5302(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 1.963(a) (2000).

The governing regulation regarding the standard of equity and 
good conscience provides as follows:

§ 1.965 Application of standard. 

(a) The standard "Equity and Good 
Conscience", will be applied when the 
facts and circumstances in a particular 
case indicate a need for reasonableness 
and moderation in the exercise of the 
Government's rights.  The decision 
reached should not be unduly favorable or 
adverse to either side.  The phrase 
equity and good conscience means arriving 
at a fair decision between the obligor 
and the Government.  In making this 
determination, consideration will be 
given to the following elements, which 
are not intended to be all inclusive: 

(1) Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt. 

(2) Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault. 

(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities. 

(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended. 

(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor. 

(6) Changing position to one's detriment.  
Reliance on Department of Veterans 
Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation. 

(b) In applying this single standard for 
all areas of indebtedness, the following 
elements will be considered, any 
indication of which, if found, will 
preclude the granting of waiver: 

(1) Fraud or misrepresentation of a 
material fact (see § 1.962(b)). 

(2) Bad faith.  This term generally 
describes unfair or deceptive dealing by 
one who seeks to gain thereby at 
another's expense.  Thus, a debtor's 
conduct in connection with a debt arising 
from participation in a VA 
benefits/services program exhibits bad 
faith if such conduct, although not 
undertaken with actual fraudulent intent, 
is undertaken with intent to seek an 
unfair advantage, with knowledge of the 
likely consequences, and results in a 
loss to the government. 

(3) Lack of good faith.  Absence of an 
honest intention to abstain from taking 
unfair advantage of the holder and/or the 
Government. 

38 C.F.R. § 1.965 (2000).

There is no indication of any fault on the part of the VA in 
the creation of the overpayment during the period from 
January 1, 1981 to July 31, 1991.  There is no evidence of 
record which shows that the RO received notice of the 
veteran's divorce until July 1991.  Although the veteran has 
submitted a copy of an October 29, 1980 letter to another 
government agency (with a "cc" to the VA), there is no 
evidence that this letter was received by VA until 1996.  The 
Board finds that the veteran was duly informed of his 
obligation to timely report changes in the status of his 
dependents, yet he failed to promptly report his October 1980 
divorce which led to the creation of the overpayment in this 
case.  It is clear that the veteran's actions, or lack of 
action, caused the overpayment without any fault on the part 
of the VA.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
In that regard, the Board notes that a financial status 
report was sent to the veteran, and he failed to return the 
form.  He has testified that there is no financial hardship.  
It is concluded that recovery of the debt, over a reasonable 
period of time if necessary, would not deprive the veteran of 
life's basic necessities.  It has not been shown that 
financial hardship would result from recovery of the 
overpayment.  (Moreover, it appears that the recovery has 
already been completed.)

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose of 
additional compensation benefits for a dependent spouse would 
not be defeated as the veteran was not entitled to such 
benefits during the period of the overpayment.

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he had no entitlement. The VA made 
payments of benefits based on marital status information 
furnished by the veteran.  The veteran took no action 
thereafter to promptly report a change in his marital status, 
as required.  Under such circumstances, to allow him to 
retain the money which was paid would constitute unjust 
enrichment.  Although the veteran argues that he receives 
military retirement pension and that such amount is offset by 
the amount of his VA disability compensation (see 38 U.S.C.A. 
§ 5305), the fact remains that he received additional VA 
compensation benefits for a dependent spouse, to which he was 
not entitled.  Moreover, his military retirement payments are 
subject to income taxation, while his VA compensation is not.  
See 26 U.S.C. §§ 61(a), 104.

The Board must also consider whether reliance on benefits 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  The veteran has not 
contended, nor does the evidence show, that he relinquished a 
valuable right or incurred a legal obligation in reliance on 
his VA benefits.

The record reveals no other factors which would make recovery 
of the overpayment inequitable.  In sum, recovery of the 
overpayment of additional disability compensation benefits 
for a dependent spouse would not be against equity and good 
conscience, and thus waiver of recovery of the overpayment is 
not warranted.  The preponderance of the evidence is against 
the claim for waiver; thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


ORDER

A waiver of recovery of an overpayment of additional 
compensation benefits for a dependent spouse in the amount of 
$4,454 is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

